Citation Nr: 0818048	
Decision Date: 06/02/08    Archive Date: 06/12/08

DOCKET NO.  05-23 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to disability ratings for degenerative disc 
disease of the lumbar spine disability of higher than 
10 percent from July 18, 2003, and 40 percent from August 20, 
2007.

2.  Entitlement to a disability rating higher than 10 percent 
for a right leg disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from April 1967 to April 
1971.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the North Little Rock, 
Arkansas Regional Office (RO) of the United States Department 
of Veterans Affairs (VA).  In a June 2004 rating decision, 
the RO denied increases above the existing disability ratings 
of 10 percent each for degenerative disc disease of the 
lumbar spine, and a right leg disability described as 
residuals, loss of sensation and mild weakness, right leg.  
In April 2007, the Board remanded the case for additional 
evidentiary development.  In an October 2007 rating decision, 
the RO increased the rating for the lumbar spine disability 
to 40 percent, effective August 20, 2007.  The veteran has 
continued his appeal.  The issue on appeal with respect to 
the lumbar spine disability is entitlement to ratings higher 
than 10 percent from July 18, 2003 (the date of the veteran's 
claim for an increased rating), and higher than 40 percent 
from August 20, 2007.


FINDINGS OF FACT

1.  From July 18, 2003, to August 19, 2007, degenerative disc 
disease of the lumbosacral spine was manifested by chronic 
pain in the low back and left lower extremity, without more 
than slight limitation of motion, abnormal gait, or 
quantifiable incapacitating episodes.



2.  From August 20, 2007, degenerative disc disease of the 
lumbar spine has been manifested by limitation of motion, 
muscle spasm, abnormal gait, and incapacitating episodes; 
without ankylosis of the thoracolumbar spine or 
incapacitating episodes with a total duration of at least six 
weeks over a twelve month period.

3.  From July 18, 2003, residuals, loss of sensation and mild 
weakness, of the right leg has been manifested by diminished 
sensation in the right foot and lower leg, with resultant 
tripping, consistent with moderate incomplete paralysis.


CONCLUSIONS OF LAW

1.  From July 18, 2003, to August 19, 2007, degenerative disc 
disease of the lumbar spine did not meet the criteria for a 
disability rating higher than 10 percent.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2003), as corrected and amended by 69 Fed. Reg. 32,449 
(2004); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2007).

2.  From August 20, 2007, degenerative disc disease of the 
lumbar spine has not met the criteria for a disability rating 
higher than 40 percent.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5243 (2007).

3.  From July 18, 2003, residuals, loss of sensation and mild 
weakness, of the right leg has met the criteria for a 20 
percent disability rating.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.124a, 
Diagnostic Code 8520 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Lumbar Spine Disability

In a July 2003 claim, the veteran requested increased 
disability ratings for his service-connected disabilities.  
At that time, degenerative disc disease of the lumbar spine 
was rated at 10 percent.  In an October 2007 rating decision, 
the RO increased the rating for the lumbar spine disability 
to 40 percent, effective August 20, 2007.  The veteran has 
continued his appeal.

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the VA Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.10.  If two 
ratings are potentially applicable, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  When evaluation 
of a musculoskeletal disability is based on limitation of 
motion, VA regulations provide, and the Court has emphasized, 
that evaluation must include consideration of impairment of 
function due to such factors as pain on motion, weakened 
movement, excess fatigability, diminished endurance, or 
incoordination.  38 C.F.R. §§ 4.40, 4.45, 4.59; see DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  It is thus essential, in 
determining the level of current impairment, that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  The Board acknowledges 
that a claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007).  Therefore, the Board will consider 
whether different ratings are warranted for different time 
periods.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a claim, VA shall give the benefit of the 
doubt to the claimant.  38 U.S.C.A. § 5107.

The rating schedule criteria for evaluating disabilities of 
the spine, including degenerative disc disease, changed in 
September 2003, shortly after the veteran filed his July 2003 
claim for an increased rating.  For the period prior to the 
revision, the Board will apply the earlier version of the 
rating criteria.  Thereafter, the Board will apply the new 
regulation.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003).

When the veteran filed his claim in July 2003, the criteria 
for evaluating intervertebral disc syndrome were as follows:

Evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) 
either on the total duration of 
incapacitating episodes over the past 12 
months or by combining under 38 C.F.R. 
§ 4.25 separate evaluations of its 
chronic orthopedic and neurologic 
manifestations along with evaluations for 
all other disabilities, whichever method 
results in the higher evaluation.

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months
   ..................................................... 60 percent

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months  
.........................................
..... 40 percent

With incapacitating episodes having a 
total duration of at least two weeks but 
less than four weeks during the past 12 
months  
.........................................
..... 20 percent

With incapacitating episodes having a 
total duration of at least one week but 
less than two weeks during the past 12 
months  
.........................................
..... 10 percent

Note (1): For purposes of evaluation, an 
incapacitating episode is a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician.  
"Chronic orthopedic and neurologic 
manifestations" means orthopedic and 
neurologic signs and symptoms resulting 
from intervertebral disc syndrome that 
are present constantly, or nearly so.

Note (2): When evaluating on the basis of 
chronic manifestations, evaluate 
orthopedic disabilities using evaluation 
criteria for the most appropriate 
orthopedic diagnostic code or codes.  
Evaluate neurologic disabilities 
separately using evaluation criteria for 
the most appropriate neurologic 
diagnostic code or codes.

38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003), as corrected 
and amended by 69 Fed. Reg. 32,449 (2004).

Effective September 26, 2003, intervertebral disc syndrome is 
evaluated under either a General Rating Formula for Diseases 
and Injuries of the Spine, or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.  
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2007).  The rating 
criteria under the Incapacitating Episodes Formula are the 
same as the criteria under Diagnostic Code 5293 under the 
2003 version of the rating schedule.  Under the General 
Rating Formula, a spine disorder is rated with or without 
pain, radiating pain, stiffness or aching.  The criteria for 
evaluating a disorder of the thoracolumbar spine under that 
formula are as follows:

Unfavorable ankylosis of the entire spine  
... 100 percent

Unfavorable ankylosis of the entire 
thoracolumbar spine
   ..................................................... 50 percent

Forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar 
spine  
..................................... 40 
percent

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar 
spine not greater than 120 degrees; or, 
muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal 
spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis  
................ 20 percent

Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, combined 
range of motion of the thoracolumbar 
spine greater than 120 degrees but not 
greater than 235 degrees; or, muscle 
spasm, guarding, or localized tenderness 
not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral 
body fracture with loss of 50 percent or 
more of the height  ................... 
10 percent

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.



Note (2): For VA compensation purposes, 
normal forward flexion of the 
thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 
degrees, left and right lateral flexion 
are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 
degrees.  The combined range of motion 
refers to the sum of the range of forward 
flexion, extension, left and right 
lateral flexion, and left and right 
rotation.  The normal combined range of 
motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for 
each component of spinal motion provided 
in this note are the maximum that can be 
used for calculation of the combined 
range of motion.

38 C.F.R. § 4.71a (2007).

In a July 2003 statement, the veteran wrote that his low back 
disability was manifested by intermittent low back pain, and 
sciatic pain running down the back of his left leg.  He 
reported that the condition was worsening over time.  He 
related that from late 2000 through 2003 private and VA 
treatment for his low back disorder had included oral 
steroids, physical therapy, pain and muscle relaxant 
medications, and steroid injections.  He indicated that the 
treatment had not relieved the chronic pain in his back and 
left buttock and leg.

The claims file contains records of private and VA medical 
treatment of the veteran in 2001 and 2003.  Those records 
show that he was seen in 2001 for increased left hip pain.  
On MRI in February 2001, there was evidence of disc 
degeneration with mild disc bulge and spur from L1-L2 through 
L5-S1.  In March 2001, an electromyograph (EMG) of his lower 
extremities was normal.  The veteran received steroid 
injections in 2001 and 2003.  

On VA examination in October 2003, the veteran reported low 
back pain radiating into his left leg, with numbness in the 
sole of the left foot.  The examiner described the range of 
motion of the veteran's lumbar spine as normal.  The veteran 
complained of at pain at 90 degrees of flexion, and of 
discomfort at 10 degrees of extension.  The lumbosacral spine 
had brisk deep tendon reflex.  Straight leg raising did not 
cause pain.  Lumbosacral spine x-rays were essentially 
negative, showing minimal osteoarthritic spurring, normal 
disc spaces, and no fractures.  The examiner's impression was 
degenerative disc disease of the lumbar spine with normal 
range of motion.

In a VA peripheral nerves examination in November 2003, the 
veteran reported having fairly constant pain in his low back 
and left buttock, with intermittent radiation of the pain 
down his left leg, and numbness of the bottom of the left 
foot.  The examiner noted tenderness of the left sacroiliac 
joint.  Straight leg raising tests were questionably positive 
on the left at about 45 degrees.  The examiner's impression 
was intermittent sciatic pain in the left lower extremity.  
An EMG performed at VA facility in December 2003 did not show 
evidence of left or right L2-S1 radiculopathy, tibial nerve 
tarsal tunnel entrapment, or medial plantar neuropathy.  
Records of VA outpatient treatment of the veteran in 2005 
reflect ongoing low back pain, with radiation into the left 
leg and occasional tingling in the left foot.

In April 2006, the veteran had a Travel Board hearing at the 
RO before the undersigned Veterans Law Judge.  The veteran 
noted that in the VA examination in 2003, he had overextended 
himself complying with the examiner's instructions during 
examination of the ranges of motion of his back.  He stated 
that he was incapacitated for about three days after the 
examination.  He reported that his low back and radiating 
left leg pain had continued and worsened.  He indicated that 
he had received several types of treatment, without 
improvement of his symptoms.  He reported that he used a cane 
for walking.  He indicated that his pain worsened with 
prolonged sitting, such that he had to get up and move around 
after fifteen or twenty minutes of sitting.  He stated that 
he was retired from employment as a social worker.

In April 2007, the Board remanded the case to obtain any 
additional relevant medical records, and to conduct a new VA 
medical examination.  The veteran submitted private medical 
records dated from 1998 to 2003.  A treatment note from 
December 2000 that was not previously in the file indicated 
that the veteran had hip pain with spasms.  In a June 2007 
statement, the veteran stated that his lumbar spine disorder 
continued to produce muscle spasms and sciatic pain that 
resulted in limitation of the range of motion.  He contended 
that his low back disability had progressed and worsened.

On VA examination on August 20, 2007, the veteran reported 
that his low back pain was constant.  He stated that 
radiation of pain into the left leg occurred several times a 
day.  He indicated that the pain made it difficult to walk, 
and that after walking half to one block he had to stop and 
sit.  He related that he used a cane at times.  He reported 
that in the preceding twelve months he had experienced three 
incapacitating episodes that had required him to stay in bed 
three to five days each time.  He indicated that the pain in 
his left leg worsened with prolonged sitting.  He stated that 
he had retired a couple of years earlier, but that his back 
disorder was not the cause of his retirement.  On 
examination, the veteran's gait was antalgic.  He had flexion 
of the lumbosacral spine to 15 degrees before he had pain.  
He had extension to 5 degrees before pain, and bending to 
each side to about 10 degrees before pain.  The left 
sacroiliac joint was tender.  Straight leg raising tests were 
negative on the right and positive at 45 degrees on the left.  
In an October 2007 addendum, the examiner clarified that the 
veteran could not bend his low back any further than the 
points where pain began.

The evidence from around 2003, when the veteran filed his 
claim for an increased rating, indicates that his low back 
disability was manifested by back and leg pain.  The medical 
records from 2003 and the next few years, however, do not 
show considerable limitation of motion, or any effect of the 
symptoms on gait, nor any incapacitating episodes.  It was 
not until the August 2007 examination that there was any 
report of the frequency and duration of incapacitating 
episodes.  That examination first documented alteration of 
gait because of back and leg pain, and greater limitations of 
motion, including limitation of flexion to less than 30 
degrees.  The evidence assembled prior to the August 2007 
examination does not show a disability picture that warrants 
a rating higher than 10 percent under any of the rating 
criteria in effect over that period.  Thus, the preponderance 
of the evidence is against a higher rating prior to that 
examination.

Effective August 20, 2007, the RO increased the rating for 
the lumbar disc disease to 40 percent.  To warrant a rating 
higher than 40 percent, the disability would have to be 
manifested by incapacitating episodes with a total duration 
of at least six weeks over a twelve month period, or by 
unfavorable ankylosis of the entire thoracolumbar spine.  In 
the 2007 examination, the veteran reported up to fifteen days 
of incapacitation over a twelve month period.  His lumbar 
spine had very limited motion, but was not ankylosed.  The 
manifestations of his lumbar spine disability do not meet the 
criteria for a rating higher than 40 percent.

VA may consider an extraschedular rating in cases that are 
exceptional, such that the standards of the rating schedule 
appear to be inadequate to evaluate a disability.  38 C.F.R. 
§ 3.321(b)(1) (2007).  Extraschedular ratings under 38 C.F.R. 
§ 3.321(b)(1) are limited to cases in which it is impractical 
to apply the regular standards of the rating schedule because 
there is an exceptional or unusual disability picture, with 
such related factors as frequent hospitalizations or marked 
interference with employment.  The Board does not have the 
authority to assign, in the first instance, higher ratings on 
an extraschedular basis under 38 C.F.R. § 3.321(b)(1).  When 
an extraschedular rating may be warranted, the Board must 
refer the case to designated VA officials.  Bagwell v. Brown, 
9 Vet. App. 377 (1996).

In this case, the manifestations and effects of the veteran's 
lumbar spine disc disease do not necessitate referral of the 
rating of that disability to designated VA officials for 
consideration of an extraschedular rating.  The veteran has 
not had frequent hospitalizations for his low back 
disability.  The veteran has indicated that his back pain 
would require him to get up and stretch frequently if he held 
a sedentary job such as he held before his retirement.  Thus, 
there is evidence that the disc disease would have an effect 
on employment the veteran might hold, but that effect does 
not rise to the level of marked interference with the 
veteran's ability to hold employment.



Right Leg Disability

In February 1993, the veteran underwent surgery at a VA 
hospital for genitourinary cancer.  Following surgery, the 
veteran experienced pain and weakness in his right lower 
extremity.  In September 1995, the veteran filed a claim for 
compensation for nerve damage during the 1993 surgery.  In an 
April 1996 rating decision, the RO granted entitlement to 
compensation under 38 U.S.C. § 1151 for loss of sensation and 
mild weakness of the right leg.  The RO assigned a 10 percent 
disability rating for the right leg disorder.  In a May 1999 
rating decision, the RO continued the 10 percent rating.  On 
July 18, 2003, the veteran submitted a claim for an increased 
rating for the right leg disorder.  The Board will consider 
whether a higher rating is warranted for any period since 
that claim was filed.

The RO has evaluated the right leg neurological disorder 
under 38 C.F.R. § 4.124a, Diagnostic Code 8520.  That code 
provides criteria for evaluating paralysis of the sciatic 
nerve as follows:

Complete paralysis; the foot dangles and 
drops, no active movement possible of 
muscles below the knee, flexion of knee 
weakened or (very rarely) lost
   ................................................... 80 percent

Incomplete paralysis:
Severe, with marked muscular atrophy  
.... 60 percent
Moderately severe  
.................................... 40 
percent
Moderate  
.......................................
............ 20 percent
Mild  
.......................................
................... 10 percent

On VA medical examination in May 1999, the veteran reported 
ongoing numbness and weakness in his right lower extremity 
below the knee, in the dorsum and sole of his right foot.  He 
indicated that his right sole felt as though he was walking 
on a piece of cardboard, and that mild weakness of 
dorsiflexion of that foot caused some difficulty climbing 
stairs.  The examiner noted mild atrophy of the right 
extensor digitorum brevis muscle, and very mild weakness and 
dorsiflexion of the toes.  The examiner indicated that 
strength of the foot was at least 90 percent of normal.  
There was decreased pinprick sensation over the anterior 
aspect of the right lower leg and the dorsum and sole of the 
right foot.  Patellar and Achilles tendon jerk reflexes were 
2+ and symmetrical.  The examiner's impression was mild right 
sciatic neuropathy.

On VA examination of the spine in October 2003, the veteran's 
gait and stance were normal.  The veteran was able to fully 
extend both of his knees with good strength.  The veteran 
reported diminished sensation in the sole of the right foot 
and the right third, fourth, and fifth toes.  In November 
2003, the veteran had a VA examination of the peripheral 
nerves.  The veteran reported ongoing numbness of the right 
third, fourth, and fifth toes, and the sole of the right 
foot, with recent movement of the numbness up the right leg.  
He stated that he often tripped with his right foot.  He 
reported a sensation in the right foot of walking on 
cardboard.  Examination revealed full strength in the right 
and left lower extremities.  There was decreased pinprick 
sensation on the dorsum of the right foot and on the right 
third, fourth, and fifth toes.  A December 2003 EMG of the 
lower extremities showed no electrodiagnostic evidence of 
right or left L2-S1 radiculopathy, tibial nerve tarsal tunnel 
entrapment, or medial plantar neuropathy.

In the April 2006 hearing, the veteran that the numbness in 
his right leg and foot was getting worse over time.  He 
stated that the bottom of that foot felt numb, and that he 
often tripped, especially on uneven surfaces or on stairs.  
He indicated that it felt as though there were an inch of 
foam on the bottom of his right foot, and as though the foot 
were asleep.  He related that his right foot did not raise as 
high as he thought he was raising it, and that he had to pay 
close attention to the movement of the foot to avoid 
tripping.

In a June 2007 statement, the veteran reported that he had 
increased numbness, tingling, pain, and paralysis in his 
right leg, below the knee.  He contended that his right leg 
disability had progressed from slight to moderate.

On VA examination in August 2007, the veteran reported 
numbness in the right calf and foot, and the right third and 
fourth toes.  He stated that his right foot was weak, and 
that he tended to trip over it.  Examination revealed 
decreased pinprick sensation in the right foot extending to 
the top of the calf.  The examiner stated that the sensory 
loss in the veteran's right lower extremity was consistent 
with distal nerve involvement from the 1993 surgery.

Since the veteran requested an increased rating in July 2003, 
examinations have confirmed decreased sensation in his right 
foot.  The veteran has consistently reported frequent 
tripping as a result of the right foot disorder.  The 
disability picture, including diminished sensation and 
tripping, is consistent with moderate incomplete paralysis, 
warranting a 20 percent rating under Diagnostic Code 8520.  
The Board therefore grants a 20 percent rating from July 2003 
forward.  There is no medical evidence of muscular atrophy of 
the right foot or lower leg, and the veteran is able to walk, 
with intermittent use of a cane.  The incomplete paralysis 
does not appear to rise to the level of moderately severe, 
such as would warrant a rating higher than 20 percent.

The manifestations and effects of the veteran's right foot 
and leg disability do not necessitate referral of the rating 
of that disability to designated VA officials for 
consideration of an extraschedular rating.  The veteran has 
not had frequent hospitalizations for that disability.  The 
tripping associated with the disability would be expected to 
cause some problems in employment that required considerable 
walking and stair climbing, but that potential effect does 
not rise to the level of marked interference with the 
veteran's ability to hold employment.

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any, and to request that the claimant provide any evidence 
in his possession that pertains to the claim.  See 38 
U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
38 C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  

For an increased-rating claim, VA must, at a minimum, notify 
a claimant that, (1) to substantiate an increased-rating 
claim, the evidence must demonstrate "a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life" 
and (2) that if an increase in the disability is found, the 
rating will be assigned by applying the relevant Diagnostic 
Codes based on "the nature of the symptoms of the condition 
for which disability compensation is being sought, their 
severity and duration, and their impact upon employment and 
daily life."  The notice must also provide examples of the 
types of medical and lay evidence that may be obtained or 
submitted.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

Such notice was not provided in this case.  Although the 
appellant received inadequate preadjudicatory notice, and 
that error is presumed prejudicial, the record reflects that 
the purpose of the notice was not frustrated.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Vazquez-Flores, 22 
Vet. App. at 49.

In letters dated in September 2003 and March 2004, the RO 
informed the veteran that he could submit evidence that his 
compensated disabilities of the lumbar spine and right leg 
had increased in severity.  Those letters also explained that 
the VA was responsible for (1) requesting records from 
Federal agencies, (2) assisting in obtaining private records 
or evidence necessary to support his claim, and (3) providing 
a medical examination if necessary.  The April 2004 rating 
decision explained the criteria for the next higher 
disability rating available for lumbar spine and right leg 
disabilities under the applicable diagnostic codes.  The June 
2005 statement of the case provided the appellant with the 
applicable regulations relating to disability ratings for 
those disabilities, as well as the requirements for an 
extraschedular rating under 38 C.F.R. § 3.321(b).  Moreover, 
the record shows that the appellant was represented by a 
Veteran's Service Organization and its counsel throughout the 
adjudication of the claims.  Overton v. Nicholson, 20 Vet. 
App. 427 (2006).  Thus, based on the record as a whole, the 
Board finds that a reasonable person would have understood 
from the information that VA provided to the appellant what 
was necessary to substantiate his increased rating claims, 
and as such, that he had a meaningful opportunity to 
participate in the adjudication of his claims, such that the 
essential fairness of the adjudication was not affected.  See 
Sanders, 487 F.3d at 489. 

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  The Board 
concludes, therefore, that VA has substantially complied with 
the notice and assistance requirements, and that the veteran 
is not prejudiced by a decision on his claims at this time.


ORDER

Entitlement to disability ratings for degenerative disc 
disease of the lumbar spine higher than 10 percent from July 
18, 2003, and 40 percent from August 20, 2007, is denied.

From July 18, 2003, a 20 percent disability rating for 
residuals, loss of sensation and mild weakness, right leg, is 
granted, subject to the laws and regulations controlling the 
disbursement of monetary benefits.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


